                                                                                         Case 4:18-cv-07238-YGR Document 17 Filed 04/10/19 Page 1 of 3



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for
                                                                                    Defendant CITY OF ARCATA
                                                                                7

                                                                                8                                 UNITED STATES DISTRICT COURT
                                                                                9                              NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                         OAKLAND DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   MICHELLE CHARMAINE LAWSON,                     Case No. 3:18-cv-07238-RMI
                                                                               12                          Plaintiff,              DEFENDANTS’ REPLY TO PLAINTIFF’S
                                                                                                                                   OPPOSITION TO DEFENDANTS’ MOTION
                                                                               13           v.                                     TO DISMISS PLAINIFF’S FIRST AMENDED
                                                                                                                                   COMPLAINT
                                                                               14   CITY OF ARCATA; THOMAS
                                                                                    CHAPMAN, individually and in his               Hon. Yvonne Gonzalez Rogers
                                                                               15   official capacity as City of Arcata Chief of
                                                                                    Police; TOD DOKWEILER, individually            Date:     May 28, 2019
                                                                               16   and in his capacity as Lieutenant and          Time:     2 p.m.
                                                                                    Detective Sergeant for the City of Arcata;     Ctrm:     1
                                                                               17   ERIC LOSEY, individually and in his
                                                                                    capacity as Detective Police Officer for the   Trial:    None
                                                                               18   City of Arcata; KRYSTLE ARMINIO,
                                                                                    individually and in her capacity as a Police
                                                                               19   Officer for the City of Arcata; KAREN
                                                                                    DIEMER, individually and in her official
                                                                               20   capacity of City of Arcata City Manager;
                                                                                    and DOES 1through 100,
                                                                               21
                                                                                                           Defendants.
                                                                               22

                                                                               23

                                                                               24   I.      INTRODUCTION

                                                                               25           Contrary to Plaintiff’s arguments, (1) the “class-of-one” theory has no applicability to

                                                                               26   Plaintiff’s Section 1983 claims for an alleged inadequate investigation, and (2) the California

                                                                               27   Gov’t Code affords Defendants’ protection for their role in the investigation of the death of

                                                                               28   Plaintiff’s son.
                                                                                                                                                     D’S REPLY TO P’S OPP M TO DISM
                                                                                                                                     1                             3:18-CV-07238-RMI

                                             301342.1
                                                                                          Case 4:18-cv-07238-YGR Document 17 Filed 04/10/19 Page 2 of 3



                                                                                1   II.      LEGAL ARGUMENT

                                                                                2            A.     Class-of-One was not Plead as a Theory, and, if it were, it has no Application

                                                                                3                   to the Plaintiff’s Equal Protection Causes of Action .

                                                                                4            Plaintiff argues that the present motion should be denied because “the FAC alleges with

                                                                                5   particularity facts sufficient to give rise to a Fourteenth Amendment equal protection violation

                                                                                6   based on the ‘class-of-one’ theory.” (P’s Opp, p. 4) This response is faulty two ways. First,

                                                                                7   there is no “class-of-one” theory in the FAC. Secondly, the “class-of-one” theory does not apply

                                                                                8   to a civil rights claim for an alleged inadequate investigation into a loved one’s death.

                                                                                9            Plaintiff’s FAC contains numerous complaints about Defendants’ handling of the murder
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   investigation. The “Factual Allegations” section spans 20 pages (FAC, p. 4-24). Causes of
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Action 1-4 focus on the alleged constitutional violations and span 7 pages. (FAC, p. 24-30). The

                                                                               12   “class-of-one” theory or a description of the theory (plaintiff is intentionally treated differently

                                                                               13   from others similarly situated) is not found anywhere in the FAC. Regarding specificity in

                                                                               14   pleading, Defendants refer this Court to their “Standard of Review” section in their Motion to

                                                                               15   Dismiss. Plaintiff has failed to properly plead, with specificity, factual allegations and violations

                                                                               16   of law related to her “class-of-one” theory. Even if Plaintiff had done so then, and does so now

                                                                               17   by argument, the theory is inapplicable.

                                                                               18            The “class-of-one” theory has no applicability to an “inadequate investigation” claim in

                                                                               19   which the plaintiff questions the adequacy of a police investigation. In her opposition, Plaintiff

                                                                               20   cites Village of Willowbrook v. Olech, 528 U.S. 562 (2000) and Enquist v. Oregon Dept. of Agr.,
                                                                               21   553 U.S. 591 (2008), which are clearly distinguishable. In each case, the plaintiff alleged that he

                                                                               22   or she had been singled out and treated differently than others similarly situated. Each plaintiff

                                                                               23   alleged that he or she therefore should find protection in the Due Process Clause. In Village, the

                                                                               24   plaintiff was a homeowner who believed a municipality treated her poorly and differently than

                                                                               25   other homeowners. In Engquist, a state employee claimed he was arbitrarily fired for malicious

                                                                               26   and vindictive reasons; the United States Supreme Court held that “class-of-one” does not apply
                                                                               27   to the public employment. Here, Plaintiff cites no authority for her proposition that “class-of-

                                                                               28   one” theory applies to an inadequate investigation claim.
                                                                                                                                                       D’S REPLY TO P’S OPP M TO DISM
                                                                                                                                      2                              3:18-CV-07238-RMI

                                             301342.1
                                                                                       Case 4:18-cv-07238-YGR Document 17 Filed 04/10/19 Page 3 of 3



                                                                                1          Defendants could similarly not find any authority for the theory that “class-of-one” is a

                                                                                2   constitutional right that can be anchored to a claim for inadequate investigation under § 1983.

                                                                                3   The lack of authority makes sense when we return to the case of Gomez v. Whitney, 752 F. 2d

                                                                                4   1005 (9th Circuit 1985). If loved ones could connect the “class-of-one” theory to a claim for

                                                                                5   inadequate investigation, the rule (there is no right to a 1983 claim for an inadequate

                                                                                6   investigation) would be eviscerated. Any person who is dissatisfied with the criminal

                                                                                7   investigation (in which a loved one was a murder victim) would now be able to bring a

                                                                                8   constitutional claim every time that person questioned the work of law enforcement.

                                                                                9          B.      Defendants are entitled to Immunity for Any Alleged Inadequate
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                  Investigation in the Death of Plaintiff’s Son.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          Defendants are unpersuaded by Plaintiff’s arguments that the California Gov’t Code

                                                                               12   immunity does not apply Defendants’ investigation of the death of Plaintiff’s son. Plaintiff

                                                                               13   argues that Defendants “conspired amongst themselves and deliberately made false and

                                                                               14   misleading statements about the investigation.” (P’s Opp, p. 13.) Plaintiff further alleges that

                                                                               15   “Defendants collectively conspired to deny her equal protection of the law by retaliating against

                                                                               16   her for criticizing their failure to investigate the murder of her son,” (P’s Opp, p. 13) and that they

                                                                               17   should not be afforded the protections of immunity. In addition to the state immunity arguments

                                                                               18   previously made in its Motion to Dismiss, Defendants remind this Court the “inadequate

                                                                               19   investigation” of the Defendants led to the arrest of Eric Zoellner and the filing of charges of

                                                                               20   murder against him for the death of David Lawson.
                                                                               21   III.   CONCLUSION

                                                                               22          Defendants respectfully request that this Court grant the Motion to Dismiss.
                                                                                                                                  Respectfully submitted,
                                                                               23
                                                                                    Dated: April 10, 2019                           ALLEN, GLAESSNER,
                                                                               24                                                   HAZELWOOD & WERTH, LLP
                                                                               25
                                                                                                                                    By:    /s/ Dale L. Allen
                                                                               26                                                         DALE L. ALLEN, JR.
                                                                                                                                          KEVIN P. ALLEN
                                                                               27                                                         Attorneys for CITY OF ARCATA
                                                                               28
                                                                                                                                                       D’S REPLY TO P’S OPP M TO DISM
                                                                                                                                      3                              3:18-CV-07238-RMI

                                             301342.1
